Citation Nr: 0306231	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  95-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for status post left knee 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to June 
1988, and from August 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit, sought on 
appeal.



FINDING OF FACT

The veteran's service-connected status post left knee injury 
is manifested by no more than slight subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
status post left knee injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 
5257, 5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his May 1992 VA examination, the examiner noted decreased 
range of motion of the left knee.

At his December 2001 VA examination, the veteran reported 
constant pains about his left knee with intermittent sharp 
increases.  He described intermittent locking and giving 
away, as well as, occasional swelling.  For relief, he used 
an elastic support, local massages and over the counter 
medicines.  Approximately 4 weeks earlier, the joint buckled 
while he was going down steps in a fire drill on his job.  
The veteran indicated that his symptoms began in 1990, when 
he was struck by a vehicle while on active duty.

The examination showed the veteran's gait to be good and 
there was no swelling, redness, or effusion.  There was 
generalized tenderness.  His active range of motion was 0 to 
140 degrees and he experienced pain in the extremes of 
flexion.  He had questionable anterior laxity.  The 
impression was internal derangement, left knee.  The examiner 
commented that the veteran's case file was reviewed for the 
report and he was referred for an x-ray of the joint, as well 
as, an MRI, but he did not keep these appointments.  X-ray of 
the left knee, however, done in November 2000 did not reveal 
any bony lesions.  The veteran seemed to be having some 
ligamentous symptoms but the examiner noted the MRI, which 
was requested, would help in clarifying this and at that 
point, the examiner was unsure, if this was indeed the fact.  

At his December 2002 VA examination, the veteran reported 
that since his injury in 1991 he had continued stiffness and 
pain on a regular basis in the left knee.  He indicated that 
at baseline he had a 2 out of 10 pain in the left knee but it 
did not prevent him from doing daily activities.  He could 
walk, go up and down stairs, and go to work where he sits at 
a desk without any difficulty on a daily basis.  However, he 
said that the knee pain flared with cold weather and with 
exertion.  He indicated that on average he experienced 2 
flares a month and these flares might last a couple of days.  
The pain during the flare was 7 or 8 out of 10.  When this 
occurred he did get swelling in the knee but on a regular 
basis did not have swelling.  He also had locking in the knee 
with flares especially when he went up and down stairs.  The 
veteran reported that his knee had given out on him during 
these flares and he actually had falls as a result of the 
knee giving out.  Again, the flares only occurred about twice 
a month and other than that the veteran denied any 
significant problems with the left knee on a daily basis with 
the exception of about a 2 out of 10 baseline pain.  It was 
noted that the veteran did not wear a brace for the knee but 
he did take medication.  He indicated that he took Motrin and 
Tylenol when he had flares.  He originally indicated he was 
told that he might need surgery on the knee but he had been 
doing exercises and physical therapy on his knee and as a 
result he indicated he was told he would not need any 
surgery.  The veteran reported doing exercises three times a 
week in order to keep the quadriceps muscles strong and to 
prevent the knee from having any more difficulty.  The 
veteran indicated that he missed work 1 day every other month 
when he had a significant flare but as a whole he got to work 
on a daily basis and did not have any difficulty from that 
standpoint.  The veteran informed the examiner that he was 
not having a flare of his knee pain and therefore he had no 
difficulty at the examination.  The veteran indicated that 
when it did flare he had swelling and worse pain but did not 
significantly have a change in the range of motion.

The examination showed no effusion in the right knee, but 
there was slight tenderness around the patellae, otherwise he 
had no significant knee or lateral joint line tenderness.  He 
had negative anterior and posterior drawer test and negative 
Lachman's test.  He had good strength in the left knee.  He 
had range of motion from 0 to 120 degrees but this produced 
pain along the patellae when he did this.  He did with 
active/passive flexion and extension have patellae popping.  
He again reported that he was not currently having flare of 
the left knee condition.  MRI in February 2002 revealed that 
the veteran had an effusion in the knee as well as patella 
alta with mild patella degenerative changes.  He had a repeat 
MRI in November 2002, which revealed that the menisci and 
cruciate ligaments were intact as well as the collateral 
ligaments were intact.  This one did not reveal any 
significant effusion and this one was done 2 weeks ago.  As 
part of the Board development memorandum, the examiner was 
asked to answer specific questions.  The examiner noted that 
there was no evidence of arthritis on the x-rays; there was 
no evidence of ligament cartilage or soft tissue impairment 
to the left knee on MRI; there was no subluxation or lateral 
instability; the veteran reported episodes of locking and 
effusion of the left knee joint approximately twice a month; 
the veteran reported that his limitation of motion of his 
left knee is not significantly limited currently or when he 
had significant flare; range of motion was extension to 0 
degrees and flexion to 120 degrees; the veteran's left knee 
exhibited pain on use particularly when the veteran had 
flares; the veteran reported significant amount of pain 
particularly around the patellae and also some swelling and 
locking and giving way.


Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 



With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated May 
1992, December 2001, and December 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In August 2002, the Board found that further development was 
needed under the VCAA.  By letter dated November 2002, the RO 
informed the veteran that he would be scheduled for a VA 
examination and the veteran was also informed of the 
provisions of the VCAA.

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  And in the letter of August 2002 the 
RO explained what portion of the evidence and information 
would be obtained by VA and what portion the veteran needed 
to provide.  For these reasons, further development is not 
needed to meet the requirements of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has rated the veteran's status post left knee injury 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
code, slight impairment of the knee warrants a 10 percent 
evaluation, moderate impairment of the knee warrants a 20 
percent evaluation, and a 30 percent evaluation requires 
severe impairment of the knee.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.


Analysis

It is found that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent. 
The December 2002 VA examination showed flexion to 120 
degrees and extension to 0 degrees and the veteran's left 
knee exhibited pain on use.  There is no evidence that the 
veteran's left knee disability is manifested by moderate 
recurrent subluxation or lateral instability, or that it 
causes more than slight overall left knee impairment.  At his 
December 2002 VA examination, the noted no evidence of 
arthritis on the x-rays; there was no evidence of ligament 
cartilage or soft tissue impairment to the left knee on MRI; 
there was no subluxation or lateral instability; the veteran 
reported episodes of locking and effusion of the left knee 
joint approximately twice a month; the veteran reported that 
his limitation of motion of his left knee was not 
significantly limited or when he had significant flare; the 
veteran reported pain on use particularly when he had flares; 
the veteran reported significant amount of pain particularly 
around the patellae and also some swelling and locking and 
giving way.  Therefore, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Consideration has been given as to whether an increased 
evaluation could be assigned for the veteran's left knee 
disability on the basis of functional loss due to objective 
evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  
In making this determination, it is found that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
8 Vet. App. at 202, do not apply to a rating under Diagnostic 
Code 5257.  See Johnson, 9 Vet. App. at 7, 9.

A rating higher than the currently assigned 10 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  The veteran has not 
been shown to have flexion limited to 30 degrees or extension 
limited to 15 degrees, which is required for an evaluation in 
excess of 10 percent under Diagnostic Code 5260 or 5261.  On 
the December 2002 VA examination, the veteran had flexion to 
120 degrees and extension to 0 degrees.  See 38 C.F.R. § 
4.71a, Plate II (showing flexion to 140 degrees and extension 
to 0 degrees as normal).  Further, the record shows no x-ray 
evidence of arthritis in the left knee or limitation of 
motion to warrant a zero percent evaluation under 5260 or 
5261.  Therefore, a separate rating under Diagnostic Code 
5010-5003 is not warranted.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) (A claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 based on additional disability).  Finally, in the 
absence of evidence of ankylosis (Diagnostic Code 5256) or 
impairment of the tibia and fibula (Diagnostic Code 5262), 
there is no basis for evaluating the veteran's disability 
under any other diagnostic code.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5256, 5262.  The currently assigned 10 
percent evaluation encompasses impairment of the right knee 
due to pain on movement.  38 C.F.R. § 4.40.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post left knee injury is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

